Citation Nr: 0732447	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-03 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable initial rating for residuals 
of lung cancer, with right upper lobectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which award the veteran service connection, with a 
noncompensable initial rating, for lung cancer, and denied 
service connection for PTSD.  The veteran subsequently 
initiated and perfected appeals of these determinations.  

The veteran originally requested a hearing before a member of 
the Board, and was scheduled for a June 2007 video hearing 
before the undersigned Veterans Law Judge.  However, he 
failed to report for his scheduled hearing, and has offered 
no explanation for his absence.  Therefore, his hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704 
(2007).


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service, and record does not include credible supporting 
evidence verifying the occurrence of his claimed in-service 
stressors.  

2.  The veteran has no current recurrences of lung cancer, 
and pulmonary function testing is unavailable.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2007).  

2.  The criteria for the award of a compensable initial 
rating for residuals of lung cancer, with a right upper 
lobectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.3, 4.7, 4.97, 
Diagnostic Codes 6819, 6844 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in June 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The June 2003 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
June 2003.  38 C.F.R. § 3.159(c)(4) (2007).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected respiratory 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The June 2003 VA examination report is 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims of service connection and a compensable initial 
rating, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

I. Service connection - PTSD

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her 
alleged stressor is combat-related, then his/her lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2007); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he/she did engage 
in combat, but that the alleged stressor is not combat 
related, then his/her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If the veteran was not 
engaged in combat, he/she must introduce corroborative 
evidence of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does 
not reflect that the veteran participated in combat during 
military service.  The veteran's service personnel records do 
not reflect participation in combat; however, the veteran 
does claim to have participated in combat as a combat medic 
while serving in Vietnam.  Service personnel records only 
confirm his presence in Thailand, during which he served with 
the 31st Field Hospital from August 1967 to September 1968.  
Furthermore, his DD-214 form is negative for the award of the 
Combat Infantryman's Badge, Combat Medic's Badge, Purple 
Heart medal, or similar combat awards.  While the veteran was 
awarded the Vietnam Service Medal, this medal, in and of 
itself, is not conclusive evidence of combat exposure.  The 
Vietnam Service Medal was awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in the Republic of Vietnam, 
Thailand, Laos, or the airspace thereof, in support of 
military operations in Vietnam.  Similarly, the Vietnam 
Campaign Medal, also received by the veteran, was awarded to 
all service personnel within the cited theater, and it too is 
not determinative of combat participation.  See Army 
Regulation 672-5-1, 28.  Overall, the Board finds the 
preponderance of the evidence is against a finding of combat 
exposure.  Thus, the veteran's claimed stressors require 
collaborative evidence.  

The veteran's primary stressor involves his claimed exposure 
to bodies and body parts of U.S. service members killed in 
Vietnam.  He has claimed bodies were received at and flown 
out of the U.S. base at which he was stationed in Thailand.  
The veteran's service personnel records confirm only that he 
served as an ambulance driver, with no indication of service 
as a mortician or with a military morgue or graves 
registration unit.  Nevertheless, in support of his claim, 
his alleged stressor was referred to a VA military records 
specialist, who obtained a March 2000 report from the 
Mortuary Affairs Center, based in Fort Lee, Virginia.  This 
report detailed memorial affairs activities within the 
Vietnam theater of operations during the Vietnam War.  
According to this report, at no point during the war were 
mortuary tasks performed in Thailand, as all U.S. mortuaries 
were in Vietnam after 1966.  A list was also generated of all 
U.S. personnel who died at the U.S. base in Korat, Thailand, 
while the veteran was stationed there.  While 15 service 
members were noted to have died in various accidents between 
August 1967 to September 1968, the veteran has presented no 
evidence he was personally involved in treating these 
individuals or preparing their bodies for transfer back to 
the U.S.  The record also does not support the veteran's 
claimed exposure to combat while serving as a combat medic in 
Vietnam.  His service personnel records reflect service only 
in Thailand, with no indication he was ever detached to or 
had temporary duty in Vietnam.  

The veteran has submitted a June 2003 statement from his 
treating clinical social worker and psychiatrist.  They 
confirmed the veteran has a current diagnosis of PTSD as a 
result of "cleaning and preparing bodies and body parts of 
U.S. servicemen" during military service.  However, these 
examiners have cited no source other than the veteran for 
their recounting of his claimed in-service stressors.  
Therefore, the June 2003 statement, by itself, is not 
corroborating evidence of any stressor event.  In the absence 
of any other evidence corroborating or otherwise verifying 
the veteran's claimed in-service stressors, service 
connection for PTSD must be denied.  

The veteran has himself suggested he has PTSD as a result of 
stressful events experienced during military service; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the preponderance of the evidence is against a grant 
of service connection for PTSD, as the veteran has not 
alleged any in-service stressor event which is verified or 
verifiable.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II. Increased rating - Residuals of lung cancer

The veteran seeks a compensable initial rating for his 
residuals of lung cancer, with right upper lobectomy.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).  

The veteran's lung cancer has been rated as noncompensable 
under Diagnostic Code 6819, which allows for the assignment 
of a 100 percent rating when there are malignant neoplasms of 
the respiratory system and for six months after treatment.  
Thereafter, an appropriate disability rating is to be 
assigned based upon disability shown on objective 
examination.  In the present case, the veteran's disability 
has been rated under Diagnostic Code 6844, for post-operative 
residuals of lobectomy.  This Code provides as follows:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FEVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure or; requires outpatient oxygen therapy - 100 
percent  

FEV-1 of 40- to-55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) - 60 percent

FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) of 56-to-65- percent 
predicted - 30 percent

FEV-1 of 71 to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) of 66-to-80- percent 
predicted - 10 percent

38 C.F.R. § 4.97, Diagnostic Code 6844 (2007).  

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2007).

In the present case, the veteran was granted service 
connection for residuals of lung cancer effective from April 
30, 2002, and the veteran has not appealed this effective 
date.  As his lobectomy was performed in January 2001, and 
resulted in the removal of all malignant neoplasms, a 
temporary total rating of 100 percent for six months 
following the removal of any malignant growths is not 
available to him.  Thereafter, he was afforded VA respiratory 
examination in June 2003.  At that time a history of smoking 
was noted.  He stated his most recent chest X-ray was good, 
with no evidence of recurrence of his cancer.  On objective 
evaluation he was well-developed and well-nourished, in no 
acute distress.  His lungs were clear bilaterally on 
auscultation, without wheezes, rales, or rhonchi.  The 
veteran "did not want to have [pulmonary function tests]", 
according to the examiner.  The examiner otherwise found no 
evidence of recurrence of the veteran's lung cancer.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
a compensable initial rating for residuals of lung cancer.  
As clearly demonstrated within the rating criteria, pulmonary 
function testing is necessary to establish the degree of 
impairment resulting from the veteran's right upper 
lobectomy.  However, when offered such testing in June 2003 
by VA, he refused.  As noted by U.S. Court of Appeals for 
Veterans Claims (Court), "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If the veteran desires VA assistance in the 
development of his claim, his cooperation is necessary.  In 
the absence of such cooperation, as in the present case, VA 
must adjudicate his claim based on the evidence of record.  
See 38 C.F.R. § 3.655 (2007).  Considering the evidence of 
record in the present case, the Board finds insufficient 
evidence to award the veteran a compensable initial rating 
for his lung cancer.  In the absence of pulmonary function 
testing performed during the appeals period, the Board cannot 
determine if the veteran's impairment warrants a compensable 
rating, and the Board may not speculate or substitute its own 
judgment regarding medical questions.  See Colvin v. 
Derwinski, 1 Vet. App.  171 (1991).  The medical record does 
not otherwise specify any other impairment, such as 
malnutrition, chronic shortness of breath, or other handicap 
resulting from his service-connected respiratory disability.  
Therefore, a compensable initial rating for the veteran's 
residuals of lung cancer, with a right upper lobectomy, must 
be denied.  Additionally, because the veteran has not 
displayed impairment equivalent to a compensable initial 
rating for his lung cancer at any time during the pendency of 
this appeal, a staged rating is not warranted in the present 
case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lung cancer has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the award of a compensable initial rating for the veteran's 
residuals of lung cancer, with a right upper lobectomy.  As a 
preponderance of the evidence is against the award of a 
compensable initial rating, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to a compensable initial rating for residuals of 
lung cancer, with a right upper lobectomy, is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)



 Department of Veterans Affairs


